                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

ERICA CAMP,                                           )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )       No. 1: l 8CV278 RL W
                                                      )
ANDREW M. SAUL, Commissioner                          )
of Social Security, 1                                 )
                                                      )
               Defendant.                             )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs Motion to Supplement the Record (ECF No.

21 ). Plaintiff seeks to add an independent psychiatric evaluation performed on May 6, 2019 and

a vocational rehabilitation evaluation performed on July 18, 2019. Both evaluations were

completed by one-time consultative examiners, more than one year after the ALJ's decision

dated February 9, 2018. Plaintiff argues the evidence is new and material because it relates to

her continuing disability from August 15, 2015 until the present date. Defendant opposes the

motion, asserting that the evidence pertains to a period outside the August 15, 2015 to February

9, 2018 time period for which benefits are sought, and therefore is not material. Plaintiff did not

file a reply. The Court finds the evaluations are outside the relevant period and will therefore

deny Plaintiffs motion to supplement the record.

       "Section 405(g) generally precludes consideration on review of evidence outside the

record before the Commissioner during the administrative proceedings." Jones v. Callahan, 122


1
  Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Andrew M. Saul should be substituted for Acting
Commissioner Nancy A. Berryhill as the Defendant in this suit. No further action needs to be
taken to continue this suit by reason of the last sentence of Section 205(g) of the Social Security
Act, 42 U.S.C. § 405(g).
F.3d 1148, 1154 (8th Cir. 1997). Additional evidence could warrant remand but only where a

plaintiff shows the new evidence is material and that plaintiff has good cause for failing to

incorporate the evidence into the prior record. "Material evidence is that which is 'non-

cumulative, relevant, and probative of the claimant's condition for the time period for which

benefits were denied.'" Rehder v. Apfel, 205 F.3d 1056, 1061 (8th Cir. 2000) (quoting Jones,

122 F.3d at 1154)). In addition, there must be a reasonable likelihood that consideration of the

new evidence by the Commissioner would have resulted in an award of benefits. Jones, 122

F.3d at 1154. "An implicit requirement is that the new evidence pertain to the time period for

which benefits are sought, and that it not concern later-acquired disabilities or subsequent

deterioration of a previously non-disabling condition." Id. (citations omitted).

       Here, the relevant time period is August 15, 2015, the date Plaintiff alleges her disability

began, through February 9, 2018, the date the ALJ denied Plaintiffs disability claim. Estes v.

Barnhart, 275 F.3d 722, 725 (8th Cir. 2002). The medical evidence Plaintiff seeks to add to the

administrative record is dated over one year after the ALJ' s determination. Other than stating

conclusory allegations that the new evidence relates to Plaintiffs continuing disability, nothing

in Plaintiffs motion demonstrates the evidence is probative of her condition during the relevant

time period. The Court finds the reports by a non-treating psychologist and a vocational

rehabilitation counselor submitted well-after the relevant time period does not constitute new,

material evidence, and the Court need not consider this evidence when addressing Plaintiffs

social security appeal. See Rehder, 205 F.3d at 1061 (finding remand to consider new evidence

was not warranted where the plaintiff submitted a report by a non-treating psychologist

completed fourteen months subsequent to the relevant time period). Thus, the Court will deny

Plaintiffs motion to supplement the administrative record with new evidence.



                                                 2
      Accordingly,

      IT IS HEREBY ORDERED that Plaintiffs Motion to Supplement the Record (ECF No.

21) is DENIED.

      Dated this 21st day of October, 2019.




                                              ??~~
                                              RONNIE L. WHITE
                                              UNITED STATES DISTRICT JUDGE




                                              3
